 



(POLARIS LOGO) [c22501c2250100.gif]   Exhibit 10.z

 

         
Subject
       
 
  PERQUISITES — CEO Retirement   Revised: 10/2007

 
 

     
Eligibility:
  Position of Chief Executive Officer at age 65.
 
   
Medical Insurance
  Polaris will provide a fully insured medical insurance plan through the same
provider as an active Polaris employee for eligible retirees and spouses,
including a prescription drug supplement, to coincide with Medicare B. Details
are outlined in the summary plan documents.
 
   
Dental Insurance
  Dental insurance will be continued for the retiree and spouse under a fully
insured plan at the same coverage level and with the same provider as an active
Polaris employee.
 
   
Company Products
  Continued use of company products in accordance with the active officer
product program. This includes up to 12 products accompanied by clothing and
accessories, subject to the rules of the active officer product program. The
Company will also arrange for the use of a demo motorcycle from one of our
dealers when requested anywhere that Polaris has a Victory dealer.
 
   
Travel Arrangements/
Company Airplane
  Continued use of the company’s travel agent for travel arrangements and use of
the company airplane in accordance with the active officer benefit.
 
   
Physical Exams
  Continued annual physicals at the Mayo Clinic for retired officer and spouse
in accordance with the active officer benefit. This is a taxable benefit and the
individual will receive a1099 form for tax filing purposes.
 
   
Secretarial Services
  Secretarial services and reasonable office facilities will be provided at
company’s expense. Any taxes incurred as a result of this perk will be grossed
up to ensure no net loss to the individual.
 
   
Restricted Stock/
  In accordance with employment agreement.
Stock Options
   

